Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-15-00472-CV

       In the Interest of J.V. Jr., A.A.V., N.V., S.L.V., M.A.T., E.J.V., J.F.V., Children

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00998
                        Honorable Richard Garcia, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s memorandum opinion of this date, the trial court’s
termination order is AFFIRMED.

      SIGNED December 9, 2015.


                                                _____________________________
                                                Karen Angelini, Justice